DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 9-12, 14, and 16-18 in the reply filed on 10 November 2020 is acknowledged. Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 10 November 2020.

Claim Objections
Claim 17 is objected to because of the following informalities:  claim misspells “filler” as “filer” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-12, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0040248 (“Ahn”).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
As to claim 1, Ahn teaches a composition for 3D printing comprising a thermosetting compound (which thermosetting compounds are resins), and magnetic particles, the magnetic particles having at least two magnetic domains irregularly arranged when a magnetic field is absent and magnetized by external magnetic field (claims 1 and 3). 
Ahn teaches the recited coercive force of the magnetic particles required by claim 2 (para.  0015).

Ahn teaches the recite average particle size required by claim 4 (para. 0018).
Ahn teaches the recited magnetic domain average size of claim 5 (para. 0018).
Ahn teaches the recited formula 1 of the particles required by claim 6 (paras. 0020-0021).
Ahn teaches the amount of magnetic particles required by claim 9 (para. 0025).
Ahn teaches that the magnetic particles form magnetic clusters as required by claim 10 (para. 0024).
Ahn teaches the magnetic particles are vibrated by magnetization reversal as required by claim 11 (para. 0013).
Ahn teaches the thermosetting resin has a thermosetting functional group as required by claim 12 (para. 0027).
Ahn teaches a curing, thus thermosetting agent as required by claim 14 (para. 0036).
Ahn teaches a filler as required by claim 16, which may be organic, inorganic, or a mixture as required by claim 17 (para. 0041).
Ahn teaches a dispersing agent as required by claim 18 (para. 0042).

Claim(s) 1-6, 10-12, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0318857 (“Park”).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same .
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
As to claim 1, Park teaches a composition for 3D printing comprising a thermosetting resin, and magnetic particles, the magnetic particles having at least two magnetic domains irregularly arranged when a magnetic field is absent and magnetized by external magnetic field (claims 1, 14). 
Park teaches the recited coercive force of the magnetic particles required by claim 2 (claim 4; example 1, paras. 0056-0058, table 1).
Park teaches the recited saturation magnetization value of claim 3 (claim 5; example 1, paras. 0056-0058, table 1).
Park teaches the recites average particle size required by claim 4 (claim 6; example 1, paras. 0056-0058).
Park teaches the recited magnetic domain average size of claim 5 (claim 7).
Park teaches the recited formula 1 of the particles required by claim 6 (paras. 0016-0017; exemplified at para. 0059, using MnOFe2O3 particles).
Park teaches that the magnetic particles are bonded together with gas containing particles, thus forming clusters required by claim 10 (para. 0026; claim 15).
Park teaches the magnetic particles are vibrated by magnetization reversal as required by claim 11 (claim 16).

Park teaches a curing, thus thermosetting agent as required by claim 14 (para. 0036).
Park teaches a filler as required by claim 16 (para. 0041).
Park teaches that the filler may be inorganic, organic, or a mixture thereof (para. 0041).
Park teaches a dispersing agent as required by claim 18 (para. 0028).	

Claims 1, 3, 9-12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0230347 (“Pridoehl”).
As to claim 1, Pridoehl teaches a composition having magnetic particles that are formed from aggregated primary particles formed from magnetic domains (abstract). As such, these aggregates are magnetic particles having at least two magnetic domains that are irregularly arranged (see Fig. 1, showing irregular arrangement of magnetic domain primary particles). Pridoehl teaches the particles are magnetized by an external magnetic field, being superparamagnetic. Pridoehl teaches an example of dispersing the magnetic powder (particles) in epoxy resin (para. 0053), which being an epoxy group, is a thermosetting resin (see applicant’s specification, para. 27, reciting epoxy resins).
While Pridoehl does not state that the composition is for 3D printing, the composition is the same as recited, and is thus presumed to be suitable for this intended use.
As to claim 3, Pridoehl teaches magnetic particles having saturation magnetization value of 29.7 and 54.2 Am2/kg (equivalent to emu/g), which is within the recited range (para. 0065, table 1).
As to claim 9, Pridoehl teaches 5 wt % of the particles in the resin, or approximately 5.2 parts per 100 parts of thermosetting resin.
As to claim 10, Pridoehl teaches the magnetic particles are aggregates, thus magnetic clusters (abstract).

As to claim 12, Pridoehl teaches a diepoxide resin, which has two thermosetting epoxy groups (note applicant’s specification, para. 26).
As to claims 16 and 17, Pridoehl teaches the magnetic particles, which are a filler, specifically an inorganic filler.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0230347 (“Pridoehl”) in view of US 5,123,989 (“Horiishi”).
The discussion of Pridoehl with respect to claim 1 is incorporated by reference. Pridoehl is silent as to the coercive force of the magnetic particles. However, Horiishi teaches a resin bonding method using magnetic particles that heat up under an alternating magnetic field (abstract), and teaches that such magnetic particles preferably have a coercive force of 50 to 200 Oe (3:64-4:5). As such, the use of magnetic particles in the recited coercive force range would be an obvious modification, given the teaching of Horiishi that such particles are suitable for heating under alternating magnetic field.

Claims 4-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0230347 (“Pridoehl”).
The discussion of Pridoehl with respect to claim 1 is incorporated by reference.
As to claim 4, while not specifically exemplified, Pridoehl teaches that the aggregate size of the particles ranging from 100 nm to 1 micrometer, preferably no more than 250 nm, which is within the 
As to claim 5, while not specifically exemplified, Pridoehl teaches magnetic domains between 2 and 100 nm in diameter, which overlaps the recited range of 10 to 50 nm, and as such, the use of particles, including within the recited range, is an obvious modification taught by Pridoehl.
As to claim 6, Pridoehl teaches ternary systems forming the magnetic domains (para. 0020), which meet the formula 1 of claim 6, including ZnFe2O4, MnFe2O4, and as such, the use of these particles would be an obvious modification of Pridoehl.
As to claim 18, while not exemplified, Pridoehl teaches the composition may contain a dispersing agent (para. 0033). As such, the use of dispersing agent is an obvious modification of the composition of Pridoehl.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0230347 (“Pridoehl”) as evidenced by US 9,212,287 (“Burckhardt”).
The discussion of Pridoehl with respect to claim 1 is incorporated by reference. While not exemplified, Pridoehl teaches that the matrix may be two component epoxide (para. 0029). It is known in the art that two component polyepoxides are composed of epoxy resin and hardener (thermosetting agent) (see Burckhardt, 13:39-44). As such, the use of a hardener (thermosetting agent) in conjunction with epoxy resin is an obvious modification suggested by Pridoehl.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 11, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,892,075. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 12 recites the composition having the same magnetic particles exactly as recited for claim 1, and a thermosetting . 
While patented claim 12 does not state that the magnetic particles are vibrated by magnetic reversal as required by claim 11, this limitation is interpreted as an intended use of the composition. Since patented claim 12 recites the same type of magnetic particles, it is presumed that the same are capable of vibration by magnetization reversal. 
Patented claim 12 recites ceramic particles, thus a filler, specifically an inorganic filler as required by claims 16 and 17.

Claims 1-6, 9-12, 14, 16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-12, and 14-16 of copending Application No. 16/347,367 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 recites a composition of magnetic particles having the same characteristics as recited for claim 1, and a thermosetting resin. While copending claim 1 does not state that it is for 3D printing, it is presumed to be suitable for this intended use. Copending claim 2 recites the coercive force required for claim 2. Copending claim 3 recites the saturation magnetization required by claim 3. Copending claim 4 recites the particle diameter required by claim 4. Copending claim 5 recites the same magnetic domain size of claim 5. Copending claim 6 recites the oxide formula of claim 6. Copending claim 9 recites the amount of magnetic particles required by claim 9. Copending claim 10 recites the magnetic clusters required by claim 10. Copending claim 11 recites the limitation of claim 11. Copending claim 12 recites the limitation of claim 12. Copending claim 14 recites the thermosetting agent of claim 14. Copending claim 15 recites the filler of claim 16. Copending claim 16 recites the dispersant required by claim 18.


Claims 1 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/462,449 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 14 recites the composition for 3D printing containing the same magnetic particles as recited for claim 1, and a thermosetting resin. Copending claim 14 also recites gas containing particles, thus a filler as required by claim 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/074,689 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 recites a composition for 3D printing having a thermosetting compound (resin), and magnetic particles as recited for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764